The opinion of the court was delivered by
Redfield, J.
— The only important question arising in this case, which the court have deemed it necessary to decide, at this time, is, as to the effect of the judgment in favour of Bush v. Nason, September, 1827. There is no evidence in the case, except that furnished by the judgment itself, that John Nason was ever in possession of the premises, or that he is not a mere stranger to the title of Wm. Nason. For it does not appear that he ever claimed title under the will, or performed the conditions upon which the land was devised to him. It is to be borne in mind, too, that the facts offered to be proved, at the trial, by the plaintiff, so farms they are material to the decision of this case, must here be considered as proved. It results, then, that the defendant attempts to screen his intrusion upon the possession of the plaintiff, under the title of Bush, in order to do which he must first show the lease to Wm. Nason avoided by non-payment of rent, or some other breach of condition. This is not attempted to be done except by force of the judgment against John Nason.
It is obvious, that this judgment is in no sense conclusive upon the right of the plaintiff. A judgment which is not in rem, is never conclusive except upon the very matter in judgment, and between the very same parties or their privies, either in blood or estate. As to all others, the judgment may be impeached and contradicted, by collateral evidence. For *171as those who are not parties or privy to the judgment, could have no process to operate directly upon the judgment, if they could not attack the judgment collaterally, they would be remediless. This point was decided on the last circuit in Orleans county, in the case of Atkinson v. Allyn.
The rationale of the rule of the conclusiveness of judgments, is merely technical and arbitrary, and one of convenience only. There is not any more sacredness, absolutely, in the proceedings of a court of justice, than of many other tribunals, whose acts are always subject to be scrutinized and revised even. But, that there may be an end of controversy, this rule has been adopted. The same matter once litigated in a court of justice and definitively adjudicated, is forever put at rest, for the alleged reason, that, unless this was so, litigation would be endless. If, when a party had once litigated a point, or which is the same thing, had had an opportunity of litigating it, he might still renew the controversy at will, the present evils of litigation would be indefinately multiplied. And, hence, the universally acknowledged wisdom of the maxim. Sit finis litium, interest reipublicce.
But, it needs no argument to show that this rule cannot, in justice, be applied to one who is neither a party to the judgment, nor had any opportunity of becoming a party. A judgment, rendered under such circumstances, is of no more force, as against strangers, than if the record had been forged. It would be surely vain labor, to show, in detail, the many manifest absurdities and wrongs, which would naturally flow from the opposite doctrine. If two persons, by getting up a formal judgment in a court of record, could bind all the world conclusively, as to all the facts upon which the judgment was predicated, it would be a mode of proof often resorted to, I fear. As the court below erred in the effect which they gave to the judgment in question, judgment is reversed and a new trial granted.